J-S65040-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JEFFREY ALLEN CAMP, JR.               :
                                       :
                   Appellant           :   No. 1023 MDA 2019

     Appeal from the Judgment of Sentence Entered January 28, 2019
    In the Court of Common Pleas of Union County Criminal Division at
                     No(s): CP-60-CR-0000206-2018

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JEFFREY ALLEN CAMP, JR.               :
                                       :
                   Appellant           :   No. 1024 MDA 2019

     Appeal from the Judgment of Sentence Entered January 28, 2019
    In the Court of Common Pleas of Union County Criminal Division at
                     No(s): CP-60-CR-0000207-2018

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JEFFREY ALLEN CAMP, JR.               :
                                       :
                   Appellant           :   No. 1025 MDA 2019

     Appeal from the Judgment of Sentence Entered January 28, 2019
    In the Court of Common Pleas of Union County Criminal Division at
                     No(s): CP-60-CR-0000208-2018
J-S65040-19


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

JUDGMENT ORDER BY COLINS, J.:                         FILED APRIL 15, 2020

        Appellant, Jeffrey Allen Camp, Jr., appeals from the aggregate judgment

of sentence of 21 to 54 years of confinement imposed on January 28, 2019,

after he pleaded guilty on October 16, 2018, to six counts of rape by forcible

compulsion1 at three separate docket numbers. After careful review, we find

that Appellate Counsel’s failure to follow this Court’s prior order instructing

him to file a timely concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b) constitutes ineffectiveness of counsel per se.

Thus, we remand for additional proceedings consistent with this decision.

        On February 7, 2019, Plea Counsel filed a motion to withdraw, arguing

that the attorney-client relationship was irretrievably broken. On March 26,

2019, the trial court deferred ruling on Plea Counsel’s motion to withdraw. On

April 12, 2019, Appellant filed timely notices of appeal at each docket number.

On April 18, 2019, the trial court ordered Appellant, “within twenty-one (21)

days of the date [of] entry of this Scheduling Order, [to] file of record in the

[trial] court a concise statement of the errors complained of on appeal”; the

order warned that “[a]ny issue not properly included in the Statement timely

filed and served pursuant to the provisions of this Order shall be deemed



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S. § 3121(a)(1).

                                           -2-
J-S65040-19


waived.” Scheduling Order, 4/18/2019, at ¶¶ 1, 3. On April 29, 2019, Plea

Counsel filed a document that she styled as a “Concise Statement of Matters

Complained of on Appeal pursuant to Rule 1925(b),” which stated, in its

entirety:    “AND NOW, comes Trisha Hoover Jasper, Esquire, attorney for

Jeffrey A. Camp and hereby respectfully notifies the Court of her intention to

file a brief in this matter pursuant to Anders/McClendon.”2       On May 21,

2019, the trial court appointed new Appellate Counsel, who never requested

to amend the Pa.R.A.P. 1925(b) statement.

       On January 6, 2020, this Court issued a memorandum pursuant to

Pa.R.A.P. 1925(c)(4) remanding this matter to allow Appellate Counsel to file

a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b), reflecting the issues raised by Appellate Counsel in the advocate’s

brief filed in this Court. Appellate Counsel was ordered to comply within 21

days of the date that the certified record was returned to the trial court. The

record was returned on January 8, 2020; Appellate Counsel thereby should

have filed a Pa.R.A.P. 1925(b) statement by January 29, 2020, but, instead,

filed the Pa.R.A.P. 1925(b) statement on February 14, 2020 – more than two

weeks late.3


____________________________________________


2 Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981), abrogated by Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).
3 This Court’s Prothonotary Office had to contact Appellate Counsel on
February 5, 2020, to remind him to file the Pa.R.A.P. 1925(b) statement.

                                           -3-
J-S65040-19


      [T]he untimely filing [of a Pa.R.A.P. 1925(b) statement] is per se
      ineffectiveness because it is without reasonable basis designed to
      effectuate the client’s interest and waives all issues on appeal.
      Thus, untimely filing of the 1925 concise statement is the
      equivalent of a complete failure to file.       Both are per se
      ineffectiveness of counsel from which appellants are entitled to
      the same prompt relief.

Commonwealth v. Andrews, 213 A.3d 1004, 1010 (Pa. Super.) (citation

omitted), appeal denied, 222 A.3d 376 (Pa. 2019). Accordingly, Appellate

Counsel’s untimely filing of a Pa.R.A.P. 1925(b) statement completely forfeited

Appellant’s right to appellate review of any claims and consequently

constitutes ineffective assistance of counsel per se.

      For the reasons set forth above, we remand this matter to the trial court

to appoint new counsel for Appellant within 21 days of the date that the

certified record is returned to the trial court. New counsel shall file a new

Pa.R.A.P. 1925(b) statement. While we would normally issue a schedule for

the filing of the new Pa.R.A.P. 1925(b) statement, as well as a supplemental

trial court opinion and appellate briefs from the parties, we are reluctant to

issue a specific timeline given the coronavirus disease 2019 (COVID-19)

pandemic. Instead, we relinquish panel jurisdiction at this time so that the

parties and the trial court may begin the appellate process anew, and we direct

the court and the parties to comply with the standard timing requirements as

much as possible.

      Case remanded for additional proceedings consistent with this decision.

Panel jurisdiction relinquished.




                                     -4-
J-S65040-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/15/2020




                          -5-